952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Giulio MOLINARI, Plaintiff-Appellant,v.Rose MOFFORD, et al, Defendant-Appellee.
No. 91-15587.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1991.*Decided Dec. 17, 1991.

Before HUG, CYNTHIA HOLCOMB HALL and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Giulio Molinari appeals from the district court's dismissal of his 42 U.S.C. § 1983 action.   Molinari alleged that his state conviction and subsequent imprisonment are invalid because the State of Arizona failed to comply with Article 5, Section 2, of its constitution, which precluded females from holding principal state offices.


3
We affirm the ruling of the district court.   Sua sponte dismissal of Molinari's in forma pauperis complaint prior to the issuance of process was appropriate under 28 U.S.C. § 1915(d) because no rational argument in law or fact would entitle Molinari to relief.   Neitzke v. Williams, 490 U.S. 319, 322-23 (1989).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3